Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 1 of 13 PageID #:
                                  3470




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 2 of 13 PageID #:
                                  3471




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 3 of 13 PageID #:
                                  3472




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 4 of 13 PageID #:
                                  3473




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 5 of 13 PageID #:
                                  3474




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 6 of 13 PageID #:
                                  3475




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 7 of 13 PageID #:
                                  3476




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 8 of 13 PageID #:
                                  3477




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 9 of 13 PageID #:
                                  3478




                                                                                  Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 10 of 13 PageID #:
                                   3479




                                                                                   Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 11 of 13 PageID #:
                                   3480




                                                                                   Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 12 of 13 PageID #:
                                   3481




                                                                                   Exh 3
Case 4:20-cv-00068-RWS-CMC Document 149-3 Filed 12/18/20 Page 13 of 13 PageID #:
                                   3482




                                                                                   Exh 3
